 

Exhibit 10.1

 

 

 

 

 

 

Universal health services, Inc.

Supplemental Executive Retirement Income Plan

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Universal Health Services, Inc.

Supplemental Executive Retirement Income Plan

 

Table of Contents

Article 1

Definitions1

1.1

Account1

1.2

Administrator1

1.3

Board1

1.4

Change-in-Control1

1.5

Code1

1.6

Disability1

1.7

Effective Date2

1.8

Eligible Employee2

1.9

Employee2

1.10

Employer Discretionary Contribution2

1.11

Employer Supplemental Discretionary Contribution2

1.12

ERIP2

1.13

ERIP Conversion Contribution2

1.14

ERISA2

1.15

Investment Fund2

1.16

Participant2

1.17

Participating Employer2

1.18

Plan Year2

1.19

Retirement2

1.20

Separation from Service3

1.21

Service Recipient3

1.22

Specified Employee3

1.23

Sponsor3

1.24

Trust3

1.25

Trustee3

1.26

Years of Service3

Article 2

Participation4

2.1

Commencement of Participation4

2.2

Loss of Eligible Employee Status4

Article 3

Contributions4

3.1

Employer Discretionary Contribution4

3.2

Employer Supplemental Discretionary Contribution4

3.3

ERIP Conversion Contributions4

3.4

Crediting of Contributions4

Article 4

Vesting4

4.1

Vesting of Employer Discretionary Contributions4

4.2

Vesting of Employer Supplemental Discretionary Contributions5

4.3

Vesting of ERIP Conversion Contributions5

4.4

Vesting due to Certain Events5

4.5

Amounts Not Vested6

4.6

Forfeitures6

Article 5

Accounts6

5.1

Accounts6

5.2

Investments, Gains and Losses6

Article 6

Distributions7

6.1

Distributions upon a Retirement7

6.2

Annual Installments7

6.3

Distributions due to Disability7

 

--------------------------------------------------------------------------------

 

6.4

Distributions upon Death7

6.5

Acceleration or Delay in Payments8

6.6

Distributions to Specified Employee8

6.7

Distributions due to Separation other than Retirement8

6.8

Form of Payment8

6.9

Separation from Service for Cause8

6.10

Forfeiture upon Competitive Activity9

Article 7

Beneficiaries9

7.1

Beneficiaries9

7.2

Lost Beneficiary9

Article 8

Funding9

8.1

Prohibition against Funding9

8.2

Deposits in Trust10

Article 9

Claims Administration10

9.1

General10

9.2

Claims Procedure10

9.3

Right of Appeal11

9.4

Review of Appeal11

9.5

Miscellaneous12

Article 10

General Provisions13

10.1

Administrator13

10.2

No Assignment13

10.3

No Employment Rights13

10.4

Incompetence14

10.5

Identity14

10.6

Other Benefits14

10.7

Expenses14

10.8

Insolvency14

10.9

Amendment or Modification14

10.10

Plan Suspension14

10.11

Plan Termination14

10.12

Plan Termination due to a Change-in-Control15

10.13

Construction15

10.14

Governing Law15

10.15

Severability15

10.16

Headings15

10.17

Terms15

10.18

Code Section 409A Fail Safe Provision15

10.19

No Guarantee of Tax Consequences15

10.20

Limitation on Actions.16

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

Universal Health Services, Inc.

Supplemental Executive Retirement Income Plan

 

 

Universal Health Services, Inc. hereby adopts this Supplemental Executive
Retirement Income Plan (the “Plan”) for the benefit of a select group of
management or highly compensated employees.  The Plan is an unfunded arrangement
and is intended to be exempt from the participation, vesting, funding, and
fiduciary requirements set forth in Title I of the Employee Retirement Income
Security Act of 1974, as amended.  The Plan is intended to comply with Internal
Revenue Code Section 409A.  

  

Article 1

Definitions

 

1.1

Account

The bookkeeping account(s) as may be established for each Participant as
provided in Section 5.1 hereof.  

 

1.2

Administrator

An individual or a committee of individuals appointed by the Sponsor to act in
the capacity of the Administrator pursuant to the terms hereof.  

 

1.3

Board

The Board of Directors of the Sponsor.

 

1.4

Change-in-Control

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Change-in-Control” shall mean the first
to occur of any of the following:

 

(a)the date that any one person or persons acting as a group acquires ownership
of Sponsor stock constituting more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Sponsor;

 

(b)the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of the stock of the Sponsor
possessing thirty percent (30%) or more of the total voting power of the stock
of the Sponsor;

 

(c)the date that any one person or persons acting as a group acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Sponsor that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Sponsor immediately prior to
such acquisition; or

 

(d)the date that a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.

 

1.5

Code

The Internal Revenue Code of 1986, as amended.

 

1.6

Disability

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall be considered to have
incurred a Disability if: (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3

 

--------------------------------------------------------------------------------

 

months under an accident and health plan covering employees of the Participant’s
Participating Employer; or (iii) determined to be totally disabled by the Social
Security Administration.

 

1.7

Effective Date

June 1, 2018

 

1.8

Eligible Employee

An Employee shall be considered an Eligible Employee if such Employee is a
member of a “select group of management or highly compensated employees,” within
the meaning of Sections 201, 301 and 401 of ERISA, and is designated as an
Eligible Employee by the Administrator. The Administrator may at any time, in
its sole discretion, change the eligible criteria for an Eligible Employee or
determine that one or more Participants will cease to be an Eligible
Employee.  The designation of an Employee as an Eligible Employee in any Plan
Year shall not confer upon such Employee any right to be designated as an
Eligible Employee in any future Plan Year.

 

1.9

Employee

Any person employed by a Participating Employer.

 

1.10

Employer Discretionary Contribution

A discretionary contribution made by a Participating Employer that is credited
to one or more Participants’ Account(s) in accordance with the terms of Section
3.1.

 

1.11

Employer Supplemental Discretionary Contribution

A discretionary contribution made by a Participating Employer that is credited
to one or more Participants’ Account(s) in accordance with the terms of Section
3.2.

 

1.12

ERIP

The Universal Health Services, Inc. Executive Retirement Income Plan maintained
by the Sponsor.

 

1.13

ERIP Conversion Contribution

An amount equal to the [present value] of the Participant’s ERIP benefit that is
credited to the Account of the Participant in accordance with Section 3.3.

 

1.14

ERISA

The Employee Retirement Income Security Act of 1974, as amended.

 

1.15

Investment Fund

Each hypothetical investment which serves as a means to measure any increases or
decreases in the value of a Participant’s Account in accordance with Article 5.

 

1.16

Participant

An Eligible Employee who is a Participant as provided in Article 2.

 

1.17

Participating Employer

The Sponsor, UHS of Delaware, Inc., any other business organization that
succeeds either of the foregoing entities, or any other business entity that
adopts the Plan with the consent of the Board.

 

1.18

Plan Year

For the initial Plan Year, Effective Date through December 31, 2018.  For each
Plan Year thereafter, January 1 through December 31.

 

1.19

Retirement

Retirement (including the terms “Retires” or “Retired”) shall mean, (i) with
respect to the portion of a Participant’s Account related to Employer
Discretionary Contribution and Employer Supplemental Discretionary Contribution,
a Participant’s Separation from Service on, or subsequent to, the Participant
attaining age fifty-five (55) with at least five (5) Years of Service, (ii) with
respect to the portion of a Participant’s Account related to an ERIP Conversion
Contribution, for a Participant designated as a “Group

 

--------------------------------------------------------------------------------

 

1 Participant” in the attached Appendix A, such Participant’s Separation from
Service on, or subsequent to, the Participant attaining age sixty-two (62), or
(iii) with respect to the portion of a Participant’s Account related to an ERIP
Conversion Contribution, for a Participant designated as a “Group 2 Participant”
in the attached Appendix A, such Participant’s Separation from Service on, or
subsequent to, the Participant attaining age sixty-five (65).

 

1.20

Separation from Service

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a Participant shall incur a Separation from
Service with the Service Recipient due to death, retirement or other termination
of employment with the Service Recipient unless the employment relationship is
treated as continuing intact while the individual is on military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the individual retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract.  Upon a sale or other disposition of the assets of the Participating
Employer to an unrelated purchaser, the Administrator reserves the right, to the
extent permitted by Code Section 409A, to determine whether Participants
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.

 

1.21

Service Recipient

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, Service Recipient shall mean the
Participating Employer or person for whom the services are performed and with
respect to whom the legally binding right to compensation arises, and all
persons with whom such person would be considered a single employer under Code
Section 414(b) (employees of controlled group of corporations), and all persons
with whom such person would be considered a single employer under Code Section
414(c) (employees of partnerships, proprietorships, etc., under common control).

 

1.22

Specified Employee

Provided that such term shall be interpreted within the meaning of regulations
promulgated under Code Section 409A, a “Specified Employee” shall mean a
Participant who is considered a “key employee” (as defined in Code Section
416(i) without regard to Code Section 416(i)(5)) on the Identification Date (as
defined below) and for the period beginning April 1 of the year subsequent to
the Identification Date and ending March 31 of the following year.  The
Identification Date for the Plan is December 31 of each year.  Notwithstanding
anything to the contrary, a Participant is not a Specified Employee unless any
stock of the Service Recipient is publicly traded on an established securities
market or otherwise.  

 

1.23

Sponsor

Universal Health Services, Inc.

 

1.24

Trust

The agreement between the Sponsor and the Trustee under which the assets of the
Plan are held, administered and managed, which shall conform to the terms of
Rev. Proc. 92-64.

 

1.25

Trustee

Reliance Trust Company or such other successor that shall become trustee
pursuant to the terms of the Plan.

 

1.26

Years of Service

A Participant’s “Years of Service,” as of the applicable determination date,
shall be the number of full twelve (12) month periods commencing with the
Participant’s date of hire during which the Participant was an Employee.  




 

--------------------------------------------------------------------------------

 

 

Article 2

Participation

 

2.1

Commencement of Participation

Each Eligible Employee shall become a Participant on the date an Employer
Discretionary Contribution and/or Employer Supplemental Discretionary
Contribution and/or ERIP Conversion Contribution is first credited to his or her
Account.

 

2.2

Loss of Eligible Employee Status

Amounts previously credited to the Account of a Participant who is no longer an
Eligible Employee shall continue to be held pursuant to the terms of the Plan
and shall be distributed as provided in Article 6; provided that no additional
contributions shall be credited to such Account while the Participant is not an
Eligible Employee.

 

Article 3

Contributions

 

3.1

Employer Discretionary Contribution

A Participating Employer may make a discretionary contribution(s) to one or more
Participants’ Accounts in such amount, at such time and in such manner as may be
determined by the Participating Employer in its sole discretion. Such Employer
Discretionary Contribution will be credited to a Participant’s Account and will
be payable in accordance with Article 6.

 

3.2

Employer Supplemental Discretionary Contribution

A Participating Employer may make a supplemental discretionary contribution(s)
to one or more Participants’ Accounts in such amount, at such time and in such
manner as may be determined by the Participating Employer in its sole
discretion. Such Employer Supplemental Discretionary Contribution will be
credited to a Participant’s Account and will be payable in accordance with
Article 6.

 

3.3

ERIP Conversion Contributions

A Participating Employer shall make, as applicable, a one-time ERIP Conversion
Contribution to the Account of the Participants who formerly participated in the
ERIP and are designated as a “Group 1 Participant” or “Group 2 Participant” (see
Appendix A).  The amount of the ERIP Conversion Contribution shall be determined
by the Participating Employer in its sole discretion and communicated to the
applicable Participants.  Such ERIP Conversion Contribution shall be credited to
the applicable Participants’ Accounts and will be payable in accordance with
Article 6.

 

3.4

Crediting of Contributions

 

(a)Employer Discretionary Contributions, if any, shall be credited to a
Participant’s Account, and if applicable, transferred to the Trust at such time
as the Participating Employer shall determine.  

 

(b)Employer Supplemental Discretionary Contributions shall be credited to a
Participant’s Account, and if applicable, transferred to the Trust at such time
as the Participating Employer shall determine.    

 

(c)The ERIP Conversion Contribution shall be credited to a Participant’s
Account, and if applicable, transferred to the Trust at such time as the
Participating Employer shall determine.

 

Article 4

Vesting

 

4.1

Vesting of Employer Discretionary Contributions

Subject to Sections 4.4 and 4.5, a Participant shall have a vested right to the
portion of his or her Account attributable to an Employer Discretionary
Contribution, adjusted for any earnings or losses thereon, upon the first to
occur of (i) the fifth anniversary of the date on which such Employer
Discretionary Contribution is credited to his or her Account or (ii) the date on
which the Participant attains age sixty-five (65).  Notwithstanding the
foregoing, subject to Sections 4.4 and 4.5, a Participant who is a former ERIP
participant and is designated as a “Group 1 Participant”, as provided for in
Appendix A attached hereto,

 

--------------------------------------------------------------------------------

 

shall have a vested right to the portion of his or her Account attributable to
an Employer Discretionary Contribution, adjusted for any earnings or losses
thereon, upon the first to occur of (i) the fifth anniversary of the date on
which such Employer Discretionary Contribution is credited to his or her Account
or (ii) the date on which the Participant attains age sixty-two (62).

 

4.2

Vesting of Employer Supplemental Discretionary Contributions

Subject to Sections 4.4 and 4.5, and except as otherwise provided in an award
letter or offer letter between a Participant and the Sponsor or any other
Participating Employer, a Participant shall have a vested right to the portion
of his or her Account attributable to an Employer Supplemental Discretionary
Contribution, adjusted for any earnings or losses thereon, upon the first to
occur of (i) the fifth anniversary of the date on which such Employer
Supplemental Discretionary Contribution is credited to his or her Account or
(ii) the date on which the Participant attains age sixty-five (65).
Notwithstanding the foregoing, subject to Sections 4.4 and 4.5, a Participant
who is a former ERIP participant and is designated as a “Group 1 Participant”,
as provided for in Appendix A attached hereto, shall have a vested right to the
portion of his or her Account attributable to an Employer Supplemental
Discretionary Contribution, adjusted for any earnings or losses thereon, upon
the first to occur of (i) the fifth anniversary of the date on which such
Employer Supplemental Discretionary Contribution is credited to his or her
Account or (ii) the date on which the Participant attains age sixty-two (62).

 

4.3

Vesting of ERIP Conversion Contributions

A Participant shall have a vested right to the portion of his or her Account
attributable to the ERIP Conversion Contribution upon attainment of age
sixty-two (62) if the Participant is designated as a “Group 1 Participant” (see
Appendix A), or upon attainment of age sixty-five (65) if the Participant is
designated as a “Group 2 Participant” (see Appendix A), in either case, provided
that such Participant has not incurred a Separation from Service and has not
ceased to be an Eligible Employee at any time before the applicable vesting
date.  For the avoidance of doubt, if such Participant incurs a Separation from
Service for any reason, including death, or such Participant ceases to be an
Eligible Employee, in either case, at any time prior to his or her 62nd birthday
or 65th birthday, as applicable, then the portion of his or her Account
attributable to the ERIP Conversion Contribution shall be forfeited immediately
with no compensation or other payment due to such Participant.

 

4.4

Vesting due to Certain Events

 

(a)Notwithstanding anything to the contrary contained herein, upon a
Participant’s Disability while employed by a Participating Employer, the
Participant shall be fully vested in the Employer Discretionary Contributions
and/or Employer Supplemental Discretionary Contributions (adjusted for any
earnings or losses thereon) credited to his or her Account as of the date of
Disability.  This vesting provision is not applicable to any ERIP Conversion
Contribution credited to a Participant’s Account.

 

(b)Notwithstanding anything to the contrary contained herein, upon a
Participant’s death while employed by a Participating Employer, the Participant
shall be fully vested in the Employer Discretionary Contributions and/or
Employer Supplemental Discretionary Contributions (adjusted for any earnings or
losses thereon) credited to his or her Account as of the date of death.  This
vesting provision is not applicable to any ERIP Conversion Contribution credited
to a Participant’s Account.

 

(c)Notwithstanding anything to the contrary contained herein, upon a
Participant’s Retirement, the Participant shall be fully vested in all of the
amounts credited to his or her Account as of the date of Retirement; provided
that, for purposes of this Section 4.4(c), a Participant designated as a “Group
1 Participant” on Appendix A shall not be vested in any portion of his or her
Account attributable to an ERIP Conversion Contribution until such Participant
Retires on or after his or her 62nd birthday, and a Participant designated as a
“Group 2 Participant” on Appendix A shall not be vested in any portion of his or
her Account attributable to an ERIP Conversion Contribution until such
Participant Retires on or after his or her 65th birthday.     

 

(d)Notwithstanding anything to the contrary contained herein, upon a
Change-in-Control, all Participants shall be fully vested in the Employer
Discretionary Contributions and/or Employer Supplemental Discretionary
Contributions (adjusted for any earnings or losses thereon) credited to their

 

--------------------------------------------------------------------------------

 

respective Accounts as of the date of the Change-in-Control.  This vesting
provision is not applicable to any ERIP Conversion Contribution credited to a
Participant’s Account.

 

4.5

Amounts Not Vested

Any amounts credited to a Participant’s Account that are not vested at the time
of his or her Separation from Service (after giving effect to full vesting upon
a Retirement as provided in Section 4.4(c)) shall be forfeited.

 

4.6

Forfeitures

At the discretion of the Participating Employer, any forfeitures from a
Participant’s Account (i) may continue to be held in the Trust, may be
separately invested, and may be used to reduce any future Participating Employer
contribution(s), or (ii) may be used to pay Plan administrative expense(s) or
(iii) may be returned to the Participating Employer as soon as administratively
feasible.

 

Article 5

Accounts

 

5.1

Accounts

Each Participant’s Account shall be credited with any Employer Discretionary
Contribution(s) and/or any Employer Supplemental Discretionary Contribution(s),
and an ERIP Conversion Contribution, as applicable.  A Participant’s Account
shall be adjusted with the allocable share of any earnings or losses on the
aforementioned Employer Discretionary Contribution(s) and/or Employer
Supplemental Discretionary Contribution(s) that are deemed invested in one or
more Investment Fund(s), as described in Section 5.2.  Each Participant’s
Account shall be reduced by any distributions made plus any federal, state and
local tax withholdings, and any payroll, social security and other employment
withholding taxes as may be required by law.    

 

5.2

Investments, Gains and Losses

 

(a)A Participant may direct balances within his or her Account associated with
Employer Discretionary Contribution(s) and/or Employer Supplemental
Discretionary Contribution(s) to be valued as if they were invested in one or
more Investment Funds as selected by the Participating Employer in multiples of
one percent (1%).  The Sponsor may, from time to time, change the Investment
Funds for purposes of the Plan. Participant Account balances associated with an
ERIP Conversion Contribution will not be permitted to be hypothetically invested
in the Investment Funds.

 

(b)The Administrator shall adjust the amounts credited to each Participant’s
Account to reflect any Employer Discretionary Contributions, Employer
Supplemental Discretionary Contributions, ERIP Conversion Contribution,
hypothetical investment experience (i.e., earnings and losses), if applicable,
distributions and any other appropriate adjustments.  Such adjustments shall be
made as frequently as is administratively feasible.

 

(c)A Participant may change his or her selection of Investment Funds an
unlimited number of times each Plan Year with respect to his or her Account by
filing a new election in accordance with procedures established by the
Administrator.  An election shall be effective as soon as administratively
feasible following the date a properly completed change is submitted in
accordance with procedures prescribed by the Administrator.

 

(d)Notwithstanding the Participant’s ability to designate the Investment Fund(s)
in which his or her Account shall be deemed invested, the Participating Employer
shall have no obligation to actually invest the Participant’s Account in any
Investment Funds in accordance with the Participant’s election.  Participants’
Accounts shall merely be bookkeeping entries on the Participating Employer’s
books, and no Participant shall obtain any property right or interest in any
Investment Fund.




 

--------------------------------------------------------------------------------

 

Article 6

Distributions

 

6.1

Distributions upon a Retirement

 

(a)Upon a Participant’s Retirement, the balance within a Participant’s Account
associated with the Employer Discretionary Contribution(s) and/or the Employer
Supplemental Discretionary Contribution(s) shall be distributed in annual
installments over a period of ten (10) years following the Participant’s
Retirement, with the first such installment to be paid as soon as
administratively feasible, but no later than sixty (60) days, following the
Participant’s Retirement, and each of the nine subsequent installments to be
paid as soon as administratively feasible, but no later than sixty (60) days,
following each of the first nine anniversaries of the date of the Participant’s
Retirement, in all cases, subject to Section 6.6 (Distributions to Specified
Employees).  

 

(b)Upon a Participant’s Retirement, the balance within a Participant’s Account
associated with an ERIP Conversion Contribution shall be distributed in monthly
installments over a period of five (5) years following the Participant’s
Retirement, with the first such installment to be paid on the first day of the
month immediately following the Participant’s Retirement, subject to Section 6.6
(Distributions to Specified Employee).  

 

6.2

Annual Installments

 

(a)The amount of the first annual installment paid pursuant to Section 6.1(a)
shall be determined by multiplying the Participant’s applicable Account or
sub-account by a fraction, the denominator of which equals the total number of
years over which benefits are to be paid, and the numerator of which is one
(1).  The amount of each succeeding installment payment shall be determined by
multiplying the Participant’s applicable Account or sub-account by a fraction,
the denominator of which equals the number of remaining years over which
benefits are to be paid, and the numerator of which is one (1).   

 

(b)For purposes of the Plan, pursuant to Code Section 409A and regulations
thereunder, each payment in a series of installments shall be considered a
separate payment.  

 

6.3

Distributions due to Disability

Upon a Participant’s Separation from Service due to Disability that occurs prior
to his or her Retirement (or upon a Participant’s Disability that occurs on or
after his or her Retirement but before any distributions under Section 6.1 have
commenced), all vested amounts credited to his or her Account, other than any
amounts related to an ERIP Conversion Contribution, shall be paid to the
Participant in a lump sum as soon as administratively feasible, but no later
than sixty (60) days, following the date of Disability.  No balance within a
Participant’s Account related to an ERIP Conversion Contribution will be
distributed upon a Participant’s Disability.

 

6.4

Distributions upon Death

 

(a)Upon the death of a Participant that occurs prior to his or her Retirement
(or on or after his or her Retirement but before any distributions under Section
6.1 have commenced), all vested amounts credited to his or her Account, other
than any amounts related to an ERIP Conversion Contribution, shall be paid, as
soon as administratively feasible, but no later than sixty (60) days, following
Participant’s date of death, to his or her beneficiary or beneficiaries, as
determined under Article 7 hereof, in a lump sum. If a Participant dies after
distributions under Section 6.1 have commenced and before such distributions
have been fully paid, then the Participant’s beneficiary or beneficiaries will
be entitled to receive the unpaid value of the Participant’s Account balance
(including any portion attributable to an ERIP Conversion Contribution) in the
form of a lump sum payment equal to the then present value of the installment
payments that would have otherwise been paid to the Participant.

 

(b)If a Participant dies prior to his or her 62nd birthday (in the case of a
Participant designated as “Group 1 Participant” on Appendix A) or his or her
65th birthday (in the case of a Participant designated as “Group 2 Participant”
on Appendix A), all amounts credited to his or her Account that are attributable
to an ERIP Conversion Contribution shall be forfeited immediately and none of
such amounts shall be paid to

 

--------------------------------------------------------------------------------

 

his or her beneficiary or beneficiaries. If a Group 1 Participant dies on or
after his or her 62nd birthday or a Group 2 Participant dies on or after his or
her 65th birthday, and in either case, before such Participant’s Separation from
Service, then such Participant’s beneficiary or beneficiaries will be entitled
to receive the monthly installments of the ERIP Conversion Contribution credited
to such Participant’s Account that would have been payable to his or her
beneficiary or beneficiaries if such Participant Retired on the day preceding
his or her death, became entitled to receive a 60-month payout under Section
6.1(b), and died immediately before the first payment.

 

6.5

Acceleration or Delay in Payments

To the extent permitted by Code Section 409A, and notwithstanding any provision
of the Plan to the contrary, the Administrator, in its sole discretion, may
elect to (i) accelerate the time or form of payment of a benefit owed to a
Participant hereunder in accordance with the terms and subject to the conditions
of Treasury Regulations Section 1.409A-3(j)(4), or (ii) delay the time of
payment of a benefit owed to a Participant hereunder in accordance with the
terms and subject to the conditions of Treasury Regulations Section
1.409A-2(b)(7).  By way of example, and at the sole discretion of the
Administrator, if a Participant’s entire Account balance is less than the
applicable Code Section 402(g) annual limit, the Participating Employer may
distribute the Participant’s Account in a lump sum provided that the
distribution results in the termination of the Participant’s entire interest in
the Plan, subject to the plan aggregation rules of Code Section 409A and
regulations thereunder.  By way of example, the Administrator may permit such
acceleration of the time or schedule of a payment under the Plan to an
individual other than a Participant as may be necessary to fulfill a domestic
relations order (as defined in Code Section 414(p)(1)(B)).

 

6.6

Distributions to Specified Employee

Notwithstanding anything herein to the contrary, if any Participant is a
Specified Employee upon a Separation from Service for any reason other than
death, distributions to such Participant shall commence no earlier than six
months following Separation from Service (or, if earlier, the date of death of
the Participant) and no later than seven months following Separation from
Service. If distributions are to be made in installments pursuant to the terms
of the Plan (such as when distributions are triggered by a Retirement), and such
distributions are subject to the six-month delay described in this Section 6.6,
then the first installment payable to the Participant shall include the amount
of all payments so delayed and the second installment and all subsequent
installments will be paid at such time as if no such delay had occurred.

 

6.7

Distributions due to Separation other than Retirement

Upon a Participant’s Separation from Service for any reason other than
Retirement, all vested amounts credited to his or her Account shall be paid to
the Participant in a lump-sum, as soon as administratively feasible, but no
later than sixty (60) days following Participant’s effective date of Separation
from Service, subject to Section 6.6 (Distributions to Specified Employees).

 

6.8

Form of Payment

All distributions shall be made in the form of cash.

 

6.9

Separation from Service for Cause

Notwithstanding anything to the contrary contained herein, in the event a
Participant has an involuntary Separation from Service for Cause at any time,
all amounts (whether or not vested) credited to the Participant’s Account
relating to Employer Discretionary Contribution(s), Employer Supplemental
Discretionary Contribution(s), ERIP Conversion Contribution, including the
Participant’s allocable share of any earnings or losses credited on the
foregoing pursuant to Section 5.2, above, shall be forfeited with no
compensation or other payment due to the Participant.  For purposes of the Plan,
(x) “Cause” shall have the meaning set forth in any employment, severance or
other similar agreement between the Participant and the Participating Employer
or (y) if such agreement does not define the term “Cause” or no such agreement
exists, then “Cause shall mean: (i) engaging in willful or grossly negligent
misconduct that is, or would reasonably be expected to be, materially injurious
(monetarily or otherwise) to the Participating Employer and/or any of its
affiliates, (ii) embezzlement or misappropriation of funds or property of the
Participating Employer and/or any of its affiliates, (iii) commission,
indictment or conviction of a felony or the entrance of a plea of guilty or nolo
contendere to a felony, (iv) commission, indictment or conviction of any crime
involving fraud, dishonesty or breach of trust or the entrance of a plea of
guilty or nolo contendere

 

--------------------------------------------------------------------------------

 

to such a crime, (v) failure or refusal by the Participant to devote full
business time and attention to the performance of his or her duties and
responsibilities if such failure or refusal has not been cured within fifteen
(15) days after notice is given to the Participant, (vi) a violation by the
Participant of any policy or code of conduct of the Participating Employer
and/or any of its affiliates, including, without limitation, any such policy or
code of conduct relating to sexual harassment, or (vii) a material breach by the
Participant of the terms of any agreement between the Participant and the
Participating Employer (or any affiliate thereof), including, without
limitation, any employment agreement or any restrictive covenant agreement, if
such breach has not been cured within fifteen (15) days after notice is given to
the Participant.    

 

6.10

Forfeiture upon Competitive Activity

If a Participant engages in competition with the Sponsor, any other
Participating Employer or any of their respective affiliates after reaching the
age at which he or she is first eligible for Retirement and before the
Participant’s Account balance is fully paid, then the Board, in its sole and
absolute discretion, may declare that the Participant’s total interest in the
Plan be forfeited and, in such event, no further amounts will be paid under the
Plan to or with respect to such Participant.

 

 

Article 7

Beneficiaries

 

7.1

Beneficiaries

Each Participant may from time to time designate one or more persons (who may be
any one or more members of such Participant’s family or other persons,
administrators, trusts, foundations or other entities) as his or her beneficiary
or beneficiaries under the Plan.  Such designation shall be made in a form
prescribed by the Administrator.  Each Participant may, at any time and from
time to time, change any previous beneficiary designation, without notice to or
consent of any previously designated beneficiary, by amending his or her
previous designation in a form prescribed by the Administrator.  If no
beneficiary   survives the Participant (or is otherwise available to receive
payment), or if no beneficiary is validly designated, then the amounts payable
under the Plan shall be paid to the Participant’s estate.  If more than one
person is the beneficiary of a deceased Participant, each such person shall
receive a pro rata share of any death benefit payable unless otherwise
designated in the applicable form.  If a beneficiary who is receiving benefits
dies, all benefits that were payable to such beneficiary shall then be payable
to the estate of that beneficiary.

 

7.2

Lost Beneficiary

Each Participant and each beneficiary shall have the obligation to keep the
Administrator informed of his, her or its current address until such time as all
benefits due to him, her or it under the Plan have been paid.  If a Participant
or beneficiary cannot be located by the Administrator exercising due diligence,
then, in its sole discretion, the Administrator may presume that the Participant
or beneficiary is deceased for purposes of the Plan and all unpaid amounts (net
of due diligence expenses) owed to the Participant or beneficiary shall be paid
according to Section 7.1 or, if a beneficiary cannot be so located, then such
amounts may be forfeited.  Any such presumption of death shall be final,
conclusive and binding on all persons and entities.

 

Article 8

Funding

 

8.1

Prohibition against Funding

Should any assets be acquired or any investment be made in connection with the
liabilities assumed under the Plan, it is expressly understood and agreed that
the Participants and beneficiaries shall not have any right with respect to, or
claim against, such assets or investment nor shall any such acquisition or
investment be construed to create a trust of any kind or a fiduciary
relationship between the Participating Employer and the Participants, their
beneficiaries or any other person.  Any such assets or investment shall be and
remain a part of the general, unpledged, unrestricted assets of the
Participating Employer, subject to the claims of its general creditors.  It is
the express intention of the Sponsor, other Participating Employers and all
Participants and beneficiaries that this Plan shall be unfunded for tax purposes
and for purposes of Title I of the ERISA.  Each Participant and beneficiary
shall be required to look to the provisions of the Plan and to the Participating
Employer itself for enforcement of any and all benefits due under the Plan, and
to the extent any such person acquires a right to receive payment under the
Plan, such right shall be no

 

--------------------------------------------------------------------------------

 

greater than the right of any unsecured general creditor of the Participating
Employer.  The Participating Employer or the Trust shall be designated the owner
and beneficiary of any assets acquired or investment made in connection with its
obligation under the Plan.

 

8.2

Deposits in Trust

Notwithstanding Section 8.1 or any other provision of the Plan to the contrary,
the Participating Employer may deposit into the Trust any amounts it deems
appropriate to pay benefits under the Plan.  The amounts so deposited may
include all or any portion of the Employer Discretionary Contribution(s),
Employer Supplemental Discretionary Contribution(s), and ERIP Conversion
Contribution.

 

Article 9

Claims Administration

 

9.1

General

If a Participant, beneficiary or his or her representative is denied all or a
portion of an expected Plan benefit for any reason and the Participant,
beneficiary or his or her representative desires to dispute the decision of the
Administrator, he or she must file a written notification of his or her claim
with the Administrator. The Plan Administrator shall ensure that all written
claims and appeals for benefits are judged in a manner designed to ensure the
independence and impartiality of the persons involved in making the
decision.  All notices provided to individuals pursuant to this Article 9 are to
be provided in a culturally and linguistically appropriate manner (as described
in Department of Labor Regulation Section 2560.503-1(o)).

 

9.2

Claims Procedure

Upon receipt of any written claim for benefits, the Administrator shall be
notified and shall give due consideration to the claim presented.  If any
Participant or beneficiary claims to be entitled to benefits under the Plan and
the Administrator determines that the claim should be denied in whole or in
part, the Administrator shall, in writing, notify such claimant within ninety
(90) days (forty-five (45) days if the claim is on account of Disability) of
receipt of the claim that the claim has been denied.  The Administrator may
extend the period of time for making a determination with respect to any claim
for a period of up to ninety (90) days (thirty (30) days if claim is on account
of Disability), provided that the Administrator determines that such an
extension is necessary because of special circumstances and notifies the
claimant, prior to the expiration of the initial ninety (90) day (or forty-five
(45) day) period, of the circumstances requiring the extension of time and the
date by which the Plan expects to render a decision.  If the claim is denied to
any extent by the Administrator, the Administrator shall furnish the claimant
with a written notice setting forth:

 

(a)the specific reason or reasons for denial of the claim;

 

(b)a specific reference to the Plan provisions on which the denial is based;

 

(c)a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(d)an explanation of the provisions of this Article;

 

(e)a statement of the claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review, and a
description of any time limit that applies under the Plan for bringing such an
action;

 

(f)in the event of a claim based on account of Disability, a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following: (1) the views presented by the claimant of health care professionals
treating the claimant and vocational professionals who evaluated the claimant,
(2) the views of medical or vocational experts whose advice was obtained on
behalf of the Plan in connection with a claimant’s adverse benefit
determination, without regard to whether the advice was relied upon in making
the benefit determination and (3) a disability determination regarding the
claimant presented by the claimant made by the Social Security Administration;

 

(g)in the event of a claim based on account of Disability and as applicable in
the event of an adverse benefit determination either an explanation of the
scientific or clinical judgment for the

 

--------------------------------------------------------------------------------

 

determination, applying the terms of the Plan to the claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request;

 

(h)in the event of a claim based on account of Disability, either the specific
internal rules, guidelines, protocols, standards or other similar criteria of
the Plan relied upon in making the adverse determination or, alternatively, a
statement that such rules, guidelines, protocols, standards or other similar
criteria of the Plan do not exist; and

 

(i)in the event of a claim based on account of Disability, a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits (whether a document, record, or other
information is relevant to a claim for benefits shall be determined by
Department of Labor Regulation Section 2560.503-1(m)(8)).      

 

9.3

Right of Appeal

A claimant who has a claim denied wholly or partially under Section 9.2 may
appeal to the Administrator for reconsideration of that claim.  A request for
reconsideration under this Section must be filed by written notice within sixty
(60) days (one-hundred and eighty (180) days if the claim is on account of
Disability) after receipt by the claimant of the notice of denial under Section
9.2.

 

9.4

Review of Appeal

Upon receipt of an appeal, the Administrator shall promptly take action to give
due consideration to the appeal.  Such consideration may include a hearing of
the parties involved, if the Administrator feels such a hearing is
necessary.  Prior to and in preparing for this appeal, the claimant shall be
given, free of charge, any new or additional evidence considered, relied upon,
or generated by the Plan, insurer, or other person making the benefit
determination in connection with the claim, or any new or additional rationale,
as soon as possible and sufficiently in advance of the date on which the notice
of adverse benefit determination on review is required to be provided, to give
the claimant a reasonable opportunity to respond prior to that date. Claimant
shall be given the opportunity to submit issues and written comments to the Plan
Administrator, as well as to review and receive, without charge, all relevant
(as defined in applicable ERISA regulations) documents, records and other
information relating to the claim. In considering the review, the Plan
Administrator (or reviewer other than the Plan Administrator) shall take into
account all comments, documents, records and other information submitted by the
claimant relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.  A claim on
account of Disability will be reviewed by an individual or committee who did not
make the initial determination that is subject of the appeal, nor by a
subordinate of the individual who made the determination, and the review shall
be made without deference to the initial adverse benefit determination. If the
initial adverse benefit determination was based in whole or in part on a medical
judgment, the Plan Administrator will consult with a health care professional
with appropriate training and experience in the field of medicine involving the
medical judgment. The health care professional who is consulted on appeal will
not be the same individual who was consulted during the initial determination or
the subordinate of such individual. If the Plan Administrator obtained the
advice of medical or vocational experts in making the initial adverse benefits
determination (regardless of whether the advice was relied upon), the Plan
Administrator will identify such experts.

 

After consideration of the merits of the appeal, the Administrator shall issue a
written decision, which shall be binding on all parties.  The decision shall
specifically state its reasons and pertinent Plan provisions on which it
relies.  The Administrator’s decision shall be issued within sixty (60) days
(forty-five (45) days if the claim is on account of Disability) after the appeal
is filed, except that the Administrator may extend the period of time for making
a determination with respect to any claim for a period of up one-hundred and
twenty (120) days (ninety (90) days if the claim is on account of Disability),
provided that the Administrator determines that such an extension is necessary
because of special circumstances and notifies the claimant, prior to the
expiration of the initial sixty (60) day (or, if the claim is on account of
Disability, initial forty-five (45) day) period, of the circumstances requiring
the extension of time and the date by which the Plan expects to render a
decision.  

 

 

--------------------------------------------------------------------------------

 

In the case of an adverse benefit determination with respect to a claim on
account of Disability, the Plan Administrator will provide a notification that
shall set forth:

 

(a) the Plan Administrator’s decision;

 

(b) the specific reasons for the denial;

 

(c) a reference to the specific provisions of the Plan or insurance contract on
which the decision is based;

 

(d) a statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant's claim for benefits;

 

(e) a statement describing any voluntary appeal procedures offered by the Plan
and the claimant’s right to obtain the information about such procedures;  

 

(f) a statement of the claimant's right to bring a civil action under ERISA
Section 502(a) which shall describe any applicable contractual limitations
period that applies to the claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim;  

 

(g) a discussion of the decision, including an explanation of the basis for
disagreeing with or not following: (1) the views presented by the claimant of
health care professionals treating the claimant and vocational professionals who
evaluated the claimant; (2) the views of medical or vocational experts whose
advice was obtained on behalf of the Plan in connection with a claimant’s
adverse benefit determination, without regard to whether the advice was relied
upon in making the benefit determination; and (3) a disability determination
regarding the claimant presented by the claimant made by the Social Security
Administration,

 

(h) if the adverse benefit determination is based on a medical necessity or
experimental treatment or similar exclusion or limit, either an explanation of
the scientific or clinical judgment for the determination, applying the terms of
the Plan to the claimant’s medical circumstances, or a statement that such
explanation will be provided free of charge upon request; and

 

(i) either the specific internal rules, guidelines, protocols, standards or
other similar criteria of the Plan relied upon in making the adverse
determination or, alternatively, a statement that such rules, guidelines,
protocols, standards or other similar criteria of the Plan do not exist.

 

9.5

Miscellaneous

Under no circumstances shall any failure by the Administrator to comply with the
provisions of this Article 9 be considered to constitute an allowance of the
claimant’s claim.  A claimant must follow the claims procedures under this Plan
and exhaust his or her administrative remedies before taking any further action
with respect to a claim for benefits. The Administrator may designate any other
person of its choosing to make any determination otherwise required under this
Article. Any person so designated shall have the same authority and discretion
granted to the Administrator hereunder. In the case of a claim for benefits on
account of Disability, if the Plan fails to strictly adhere to all the
requirements of this claims procedure with respect to a Disability based claim,
the claimant shall be deemed to have exhausted the administrative remedies
available under the Plan, and shall be entitled to pursue any available remedies
under ERISA Section 502(a) on the basis that the Plan has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim, except where the violation was: (a) de minimis; (b) non-prejudicial; (c)
attributable to good cause or matters beyond the Plan’s control; (d) in the
context of an ongoing good-faith exchange of information; and (e) not reflective
of a pattern or practice of noncompliance.  The claimant may request a written
explanation of the violation from the Plan, and the Plan must provide such
explanation within ten (10) days, including a specific description of its basis,
if any, for asserting that the violation should not cause the administrative
remedies to be deemed exhausted. If a court rejects the claimant’s request for
immediate review on the basis that the Plan met the standards for the exception,
the claim shall be considered as re-filed on appeal upon the Plan’s receipt of
the decision of the court. Within

 

--------------------------------------------------------------------------------

 

a reasonable time after the receipt of the decision, the Plan shall provide the
claimant with notice of the resubmission.

 

Article 10

General Provisions

 

10.1

Administrator

 

(a)The Administrator is expressly empowered to interpret the Plan, and to
determine all questions arising in the administration, interpretation and
application of the Plan; to employ actuaries, accountants, counsel, and other
persons it deems necessary in connection with the administration of the Plan; to
request any information from the Participating Employer it deems necessary to
determine whether the Participating Employer would be considered insolvent or
subject to a proceeding in bankruptcy; and to take all other necessary and
proper actions to fulfill its duties as Administrator.

 

(b)The Administrator shall not be liable for any actions by it hereunder, unless
due to its own negligence, willful misconduct or lack of good faith.

 

(c)The Administrator shall be indemnified and saved harmless by the
Participating Employer from and against all personal liability to which it may
be subject by reason of any act done or omitted to be done in its official
capacity as Administrator in good faith in the administration of the Plan,
including all expenses reasonably incurred in its defense in the event the
Participating Employer fails to provide such defense upon the request of the
Administrator.  The Administrator is relieved of all responsibility in
connection with its duties hereunder to the fullest extent permitted by law,
short of breach of duty to the Participants and their beneficiaries.

 

(d)The Administrator (or any individual member thereof) may be removed by the
Sponsor at any time.  The Administrator (or any individual member thereof) may
resign at any time by submitting his or her resignation in writing to the
Sponsor.  Notwithstanding the foregoing, any individual who is designated as the
Administrator (or as a member thereof) and who is an Employee shall be deemed to
have resigned as the Administrator (or as a member thereof) effective upon his
or her termination of employment.  A new Administrator (or, if applicable, a new
individual member thereof) shall be appointed as soon as possible in the event
the Administrator (or any individual member thereof) is removed or resigns from
the Administrator position. The Administrator shall serve as the agent for the
Participating Employer with respect to the Trust.

 

10.2

No Assignment

Benefits or payments under the Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or the Participant’s
beneficiary, whether voluntary or involuntary, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, attach or garnish the same
shall not be valid, nor shall any such benefit or payment be in any way liable
for or subject to the debts, contracts, liabilities, engagement or torts of any
Participant or beneficiary, or any other person entitled to such benefit or
payment pursuant to the terms of the Plan, except to such extent as may be
required by law.  If any Participant or beneficiary or any other person entitled
to a benefit or payment pursuant to the terms of the Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber,
attach or garnish any benefit or payment under the Plan, in whole or in part, or
if any attempt is made to subject any such benefit or payment, in whole or in
part, to the debts, contracts, liabilities, engagements or torts of the
Participant or beneficiary or any other person entitled to any such benefit or
payment pursuant to the terms of the Plan, then such benefit or payment, in the
discretion of the Administrator, shall cease and terminate with respect to such
Participant or beneficiary, or any other such person.

 

10.3

No Employment Rights

Participation in the Plan shall not be construed to confer upon any Participant
the legal right to be retained in the employ of the Participating Employer, or
give a Participant or beneficiary, or any other person, any right to any payment
whatsoever, except to the extent of the benefits provided for hereunder.  Each
Participant shall remain subject to discharge to the same extent as if the Plan
had never been adopted.

 

 

--------------------------------------------------------------------------------

 

10.4

Incompetence

If the Administrator determines that any person to whom a benefit is payable
under the Plan is incompetent by reason of physical or mental disability, the
Administrator shall have the power to cause the payments becoming due to such
person to be made to another person for his or her benefit without
responsibility of the Administrator or the Participating Employer to see to the
application of such payments.  Any payment made pursuant to such power shall, as
to such payment, operate as a complete discharge of the Participating Employer,
the Administrator and the Trustee.

 

10.5

Identity

If, at any time, any doubt exists as to the identity of any person entitled to
any payment hereunder or the amount or time of such payment, the Administrator
shall be entitled to hold such sum until such identity or amount or time is
determined or until an order of a court of competent jurisdiction is
obtained.  The Administrator shall also be entitled to pay such sum to such
court in accordance with the appropriate rules of law.  Any expenses incurred by
the Participating Employer, Administrator, and/or Trustee incident to such
proceeding or litigation shall be charged against the Account of the affected
Participant.

 

10.6

Other Benefits

The benefits of each Participant or beneficiary hereunder shall be in addition
to any benefits paid or payable to or on account of the Participant or
beneficiary under any other pension, disability, annuity or retirement plan or
policy whatsoever.

 

10.7

Expenses

All expenses incurred in the administration of the Plan, whether incurred by the
Sponsor, any other Participating Employer or the Plan, shall be paid by the
Sponsor or such other Participating Employer (as applicable).

 

10.8

Insolvency

Should a Participating Employer be considered insolvent (as defined by the
Trust), the Participating Employer, through its board of directors and/or chief
executive officer, shall give immediate written notice of such to the
Administrator of the Plan and the Trustee.  Upon receipt of such notice, the
Administrator or Trustee shall cease to make any payments to Participants who
were Employees of the Participating Employer or their beneficiaries or estates
and shall hold any and all assets attributable to the Participating Employer for
the benefit of the general creditors of the Participating Employer.

 

10.9

Amendment or Modification

The Sponsor may, at any time, in its sole discretion, amend or modify the Plan
in whole or in part, except that no such amendment or modification shall have
any retroactive effect to reduce any amounts allocated to a Participant’s
Accounts, and provided that such amendment or modification complies with Code
Section 409A and related regulations thereunder.  

 

10.10

Plan Suspension

The Sponsor further reserves the right to suspend the Plan in whole or in part,
except that no such suspension shall have any retroactive effect to reduce any
amounts allocated to a Participant’s Accounts, and provided that the
distribution of the vested Participant Accounts shall not be accelerated but
shall be paid at such time(s) and in such manner as determined under the terms
of the Plan immediately prior to such suspension as if the Plan had not been
suspended.

 

10.11

Plan Termination

The Sponsor further reserves the right to terminate the Plan in whole or in
part, in the following manner, except that no such termination shall have any
retroactive effect to reduce any amounts allocated to a Participant’s Accounts,
and provided that such termination (and the related liquidation of the Plan)
complies with Code Section 409A and related regulations thereunder:

 

(a)The Sponsor, in its sole discretion, may terminate the Plan and distribute
all vested Participants’ Accounts no earlier than twelve (12) calendar months
after the date of the Plan termination and no later than twenty-four (24)
calendar months after the date of the Plan termination, provided however that
all other similar arrangements are also terminated by the Sponsor or any other
Participating Employer

 

--------------------------------------------------------------------------------

 

for any affected Participant and no other similar arrangements are adopted by
the Sponsor or any other Participating Employer for any affected Participant
within a three (3) year period after the date of the Plan termination; or

 

(b)The Sponsor may decide, in its sole discretion, to terminate the Plan in the
event of a corporate dissolution taxed under Code Section 331, or with the
approval of a bankruptcy court, provided that the Participants’ vested Account
balances are distributed to Participants and are included in the Participants’
gross income in the latest of:  (i) the calendar year in which the Plan
termination occurs; (ii) the calendar year in which the amounts deferred are no
longer subject to a substantial risk of forfeiture; or (iii) the first calendar
year in which payment is administratively practicable.

 

10.12

Plan Termination due to a Change-in-Control

The Sponsor may decide, in its discretion, to terminate the Plan in the event of
a Change-in-Control and distribute all vested Participants’ Account balances no
earlier than thirty (30) days prior to the Change-in-Control and no later than
twelve (12) months after the effective date of the Change-in-Control, provided
however that the Sponsor and the other applicable Participating Employers
terminate all other similar arrangements for any affected Participant, provided
further that such termination and liquidation of the Plan complies with Code
Section 409A and related regulations thereunder.  

 

10.13

Construction

All questions of interpretation, construction or application arising under or
concerning the terms of the Plan shall be decided by the Administrator, in its
sole and final discretion, whose decision shall be final, binding and conclusive
upon all persons and entities.

 

10.14

Governing Law

The Plan shall be governed by, construed and administered in accordance with the
applicable provisions of ERISA, Code Section 409A, and any other applicable
federal law, provided, however, that, to the extent not preempted by federal
law, the Plan shall be governed by, construed and administered under the laws of
the Commonwealth of Pennsylvania, other than its laws respecting choice of law.

 

10.15

Severability

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability shall not affect any other provision of the Plan and the Plan
shall be construed and enforced as if such provision had not been included
therein.  If the inclusion of any Employee (or Employees) as a Participant(s)
under the Plan would cause the Plan to fail to comply with the requirements of
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, then the Plan shall be
severed with respect to such Employee or Employees, who shall be considered to
be participating in a separate arrangement.

 

10.16

Headings

The Article headings contained herein are inserted only as a matter of
convenience and for reference and in no way define, limit, enlarge or describe
the scope or intent of the Plan nor in any way shall they affect the Plan or the
construction of any provision thereof.

 

10.17

Terms

Capitalized terms shall have meanings as defined herein.  Singular nouns shall
be read as plural, masculine pronouns shall be read as feminine, and vice versa,
as appropriate.

 

10.18

Code Section 409A Fail Safe Provision

If any provision of the Plan violates Code Section 409A, the regulations
promulgated thereunder, regulatory interpretations, announcements or mandatory
judicial precedents construing Code Section 409A (collectively “Applicable
Law”), then such provision shall be void and have no effect.  At all times, the
Plan shall be interpreted in such manner that it complies with Applicable Law.  

 

10.19

No Guarantee of Tax Consequences

While the Plan is intended to provide tax deferral for Participants, the Plan is
not a guarantee that the intended tax deferral will be achieved.  Participants
are solely responsible and liable for the satisfaction of all taxes, penalties
and interest that may arise in connection with the Plan (including any

 

--------------------------------------------------------------------------------

 

taxes, penalties or interest arising under Section 409A of the Code).  Neither
the Sponsor, any other Participating Employer or any of their respective
affiliates, nor any of the directors, officers or employees of any of the
foregoing shall have any obligation to indemnify or otherwise hold any
Participant harmless from any such taxes, penalties or interest.

 

10.20

Limitation on Actions.

Any Participant or beneficiary who disagrees with a denial of his, her or its
appealed claim under Article 9 of the Plan must file any complaint in the
federal District Court located in Philadelphia, Pennsylvania to dispute such
determination by no later than the first anniversary of the date on which such
claim was denied upon appeal.  

 

 

IN WITNESS WHEREOF, Universal Health Services, Inc. has caused this instrument
to be executed by its duly authorized officer, effective as of this 18th day of
July, 2018.

 

Universal Health Services, Inc.

 

By: /s/ Steve Filton

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

 

 

 

Appendix A

 

 

List of “Group 1 Participants”

 

 

 

 

List of “Group 2 Participants”

 